Citation Nr: 1027674	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to August 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The 
Veteran testified at a Board hearing at the RO in June 2009 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

The issues of entitlement to service connection for residuals of 
a motor vehicle accident and residuals of a finger injury as 
secondary to his service-connected bilateral hearing loss have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's right ear hearing is currently manifested by no 
more than Level V hearing acuity and the left ear hearing is 
currently manifested by no more than Level III hearing acuity.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
disabling for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION 

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated December 2004, 
February 2006, and June 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in December 2004 prior 
to the initial unfavorable decision in February 2005.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2008, thereby 
curing the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in April 2004, April 
2006, and February 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.



Analysis

The Veteran contends that his bilateral hearing loss disability 
should be evaluated at a higher rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity.  Audiological exams used to measure 
impairment must be conducted by a State-licensed audiologist and 
must include both a controlled speech discrimination test 
(Maryland CNC) and pure tone audiometric tests.  38 C.F.R. 
§ 4.85(a).  

The Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state- licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

An August 2004 MRI of the Veteran's ears revealed normal internal 
auditory canals.  The examiner diagnosed hearing loss on both 
sides.

A November 2005 letter from a private audiologist summarized the 
Veteran's hearing loss disability.  She noted shifts of 
approximately 20 decibels in his low frequency hearing 
sensitivity relative to his evaluation in 1999.  His high 
frequency hearing sensitivity also declined by 10 to 20 decibels 
at most frequencies.  His threshold at 2000 Hertz in the left ear 
has decreased by 70 decibels.  

The Veteran was afforded a VA examination in April 2006.  The 
examiner found no active ear disease.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
85
90
LEFT
25
70
75
75

The air conduction pure tone averages were 66 decibels for the 
right ear and 61 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the right 
ear and of 68 percent in the left ear.  The examiner noted that 
the audiometric test results are consistent with a moderate to 
severe sloping bilateral high frequency sensory neural hearing 
loss, consistent with noise exposure.  

Applying the test results of the April 2006 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman numeric 
designation is III for the right ear and V for the left ear. 38 
C.F.R. § 4.85, Table VI (2009).  When the formula in Table VII 
for determining the disability evaluation is applied to these 
numeric designations, the result is a 10 percent rating for the 
appellant's service connected hearing loss. 38 C.F.R. § 4.85, 
Table VII, DC 6100 (2009).

There is an alternative method for rating hearing loss disability 
which can be used if the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz are all at 55 decibels or higher, or if the 
puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz 
is 70 or more. 38 C.F.R. § 4.86 (2009). Each ear is to be 
evaluated separately under this part of the regulations.  This 
provision does apply in this case to the left ear because the 
puretone threshold at 1000 Hertz is 25 and at 2000 Hertz is 70, 
it does not apply to the right ear.  Using the alternative method 
yields a Roman numeric designation of IV for the left ear.  Since 
the alternative method is less favorable to the Veteran, it will 
not be used as the basis for a rating in this case.
The Veteran was afforded another VA examination in February 2007.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
80
85
LEFT
20
60
80
70

The air conduction pure tone averages were 60 decibels for the 
right ear and 58 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the right 
ear and of 80 percent in the left ear.  The audiometric test 
results are consistent with moderate to severe sloping bilateral 
high frequency sensory hearing loss.

Applying the test results of the February 2007 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman numeric 
designation is III for the right ear and IV for the left ear. 38 
C.F.R. § 4.85, Table VI (2009).  When the formula in Table VII 
for determining the disability evaluation is applied to these 
numeric designations, the result is a 10 percent rating for the 
appellant's service connected hearing loss. 38 C.F.R. § 4.85, 
Table VII, DC 6100 (2009).

There is an alternative method for rating hearing loss disability 
which can be used if the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz are all at 55 decibels or higher, or if the 
puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz 
is 70 or more. 38 C.F.R. § 4.86 (2009). Each ear is to be 
evaluated separately under this part of the regulations.  This 
provision does not apply in this case because the puretone 
threshold at each frequencies is not 55 or more, and the 
threshold at 2000 Hertz is not 70 or more.

In July 2007, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
80
85
LEFT
20
60
80
70

The right ear average pure tone threshold was 60 decibels.  The 
left ear average was 57.5.

August 2007 audiological testing revealed pure tone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
90
90
LEFT
35
60
85
85

Speech audiometry revealed speech recognition ability of 42 
percent in the right ear and of 84 percent in the left ear, 
however the results did not indicate that the Maryland CNC 
wordlist was used.

The Veteran attended another audiogram in June 2009.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
80
95
LEFT
20
55
75
80

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 76 percent in the left ear.  
Again, the testing failed to indicate whether the Maryland CNC 
wordlist was used.

As the regulation requires the Maryland CNC speech discrimination 
testing, the Board may not apply the other speech discrimination 
tests in determining the Veteran's hearing levels.  Therefore, 
the highest levels of hearing as determined by Table VI are Level 
III and V as noted above.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  When applying the Veteran's hearing acuity levels to Table 
VII, the Veteran's hearing loss warrants a 10 percent disability 
rating.  

To receive a disability rating in excess of 10 percent disabling, 
the Veteran's left ear hearing acuity level must meet the 
criteria for Level V, the right ear hearing acuity level must 
meet the criteria for Level VII, or the Veteran's right ear must 
meet Level VI and left ear Level IV.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with decreased hearing acuity.  
The Veteran received multiple audiological examinations that 
appropriately measured the Veteran's hearing loss levels.  The 
findings appropriately apply to the criteria set forth in the 
Rating Schedule.  As the Veteran's hearing loss was appropriately 
measured and applied, the Board is of the opinion that the Rating 
Schedule contemplates all aspects of his disability, so that 
extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
disabling for bilateral hearing loss is not warranted.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


